Name: Commission Regulation (EC) No 150/2002 of 25 January 2002 fixing the maximum purchase price for beef under the 18th partial invitation to tender pursuant to Regulation (EC) No 690/2001
 Type: Regulation
 Subject Matter: animal product;  trade policy;  prices
 Date Published: nan

 Avis juridique important|32002R0150Commission Regulation (EC) No 150/2002 of 25 January 2002 fixing the maximum purchase price for beef under the 18th partial invitation to tender pursuant to Regulation (EC) No 690/2001 Official Journal L 024 , 26/01/2002 P. 0036 - 0036Commission Regulation (EC) No 150/2002of 25 January 2002fixing the maximum purchase price for beef under the 18th partial invitation to tender pursuant to Regulation (EC) No 690/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2),Having regard to Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector(3), as last amended by Regulation (EC) No 2595/2001(4), and in particular Article 3(1) thereof,Whereas:(1) In application of Article 2(2) of Regulation (EC) No 690/2001, Commission Regulation (EC) No 713/2001 of 10 April 2001 on the purchase of beef under Regulation (EC) No 690/2001(5), as last amended by Regulation (EC) No 97/2002(6), establishes the list of Member States in which the tendering is open for the 18th partial invitation to tender on 21 January 2002.(2) In accordance with Article 3(1) of Regulation (EC) No 690/2001, where appropriate, a maximum purchase price for the reference class is to be fixed in the light of the tenders received, taking into account the provisions of Article 3(2) of that Regulation.(3) Because of the need to support the market for beef in a reasonable way, a maximum purchase price should be fixed in the Member States concerned at an appropriate level. In the light of the different level of market prices in those Member States, different maximum purchase prices should be fixed.(4) Due to the urgency of the support measures, this Regulation should enter into force immediately.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Under the 18th partial invitation to tender on 21 January 2002 opened under Regulation (EC) No 690/2001 the following maximum purchase prices shall be fixed:- Germany: EUR 157,00/100 kg,- Ireland: EUR 187,03/100 kg,- Spain: EUR 152,50/100 kg,- France: EUR 211,00/100 kg,- Belgium: EUR 163,40/100 kg,- Portugal: EUR 143,00/100 kg,- Austria: EUR 161,00/100 kg.Article 2This Regulation shall enter into force on 26 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 95, 5.4.2001, p. 8.(4) OJ L 345, 29.12.2001, p. 33.(5) OJ L 100, 11.4.2001, p. 3.(6) OJ L 17, 19.1.2002, p. 41.